Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 23 January 1809
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     
                        before 23 Jan 1809
                     
                  
                  I have not time this post but will certainly write the next 
                  I am dear Grandpapa your affectionate grand Daughter.
                  
                     E. W. R.
                  
               